Title: From George Washington to Colonel William Malcom, 3 May 1779
From: Washington, George
To: Malcom, William



Sir,
Head Quarters Middle Brook May 3d 1779

I have received your favour of the 1st instant.
I very much lament the dangerous spirit which appears among the men of your late corps; but as it cannot be considered in any other light than that of mutiny, pregnant with the most pernicious consequences, I am clearly of opinion their request cannot be indulged, and have written Col. Spencer to this effect directing him to employ the most effectual measures to compel the obedience of the refractory and punish the instigators—And though it will be disagreeable to drive a matter of this kind to extremity, I am determined rather than establish a precedent of the most dangerous nature, even to send a detachment from this army to enforce submission. I am Sir Your most Obedt Hume servant.
